EXHIBIT 10.79

 
J. ARON & COMPANY


May 30, 2008

 
TekOil and Gas Gulf Coast, LLC
Via Telecopy and Certified Mail No.7160 3901 9842 8489 8854
25050 I-45 North, Suite 525
Return Receipt Requested
The Woodlands, Texas 77380
 
Attn: Mr. Mark Western
     
TekOil & Gas Corporation
Via Telecopy and Certified Mail No. 7160 3901 9842 8489 8861
25050 I-45 North, Suite 525
Return Receipt Requested
The Woodlands, Texas 77380
 
Attn: Mr. Mark Western
     
Mr. Mark Western
Via Telecopy and Certified Mail No. 7160 3901 9842 8489 8878
5036 Dr. Phillips Blvd, #232
Return Receipt Requested
Orlando, Florida 32819
 



Re:
NOTICE OF FORECLOSURE SALE (this “Foreclosure Notice”) in connection with the
following documents:




 
(a)
Credit and Guaranty Agreement dated as of May 11, 2007 (as amended, the “Credit
Agreement”), executed by TekOil and Gas Gulf Coast, LLC, a Delaware limited
company (“Borrower”), TekOil & Gas Corporation, a Delaware corporation
(“Parent”), the lenders party to the Credit Agreement (“Lenders”), J. Aron &
Company, as Lead Arranger and as Syndication Agent, and J. Aron & Company, as
Administrative Agent for such Lenders (“Administrative Agent”). Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement.
       
(b)
Note dated as of May 11, 2007, executed by Borrower payable to the order of
Administrative Agent, in the principal amount of $50,000,000;
       
(c)
Pledge Agreement dated as of May 11, 2007 executed between Parent and
Administrative Agent; and
       
(d)
Limited Guaranty dated October 24, 2007, (the “Limited Guaranty”) executed by
Mark S. Western (“Western”) in favor of Administrative Agent for the benefit of
the Lenders.



 

--------------------------------------------------------------------------------



Borrower, Parent and Western:


Administrative Agent has notified Borrower, Parent, and Western of the existence
of certain Events of Default under the Credit Agreement, which Events of Default
are continuing. Additionally, by correspondence dated May 29, 2008, you were
each informed that - among other things - (A) all Obligations, including the
unpaid principal amount of and accrued interest on the Loans (collectively, the
"Past Due Sums"), were then (and remain) immediately due and payable, and (B)
Administrative Agent has been instructed by Lenders to enforce any and all Liens
and security interests created pursuant to the Security Documents. Accordingly,
this letter will serve as notice to you of the following:


--------------------------------------------------------------------------------


 
May 30, 2008
Page 2




1. Payment of the Past Due Sums has not been made and the Past Due Sums remain
unpaid and immediately due and payable. There are currently no modification,
renewal, extension, or settlement agreements between Borrower, Parent or Western
and Administrative Agent with regard to the Past Due Sums, and all proposals
made in that regard for any of the foregoing are hereby rejected.


2. Enclosed is a notification being sent to you and the persons copied by this
letter of the intended disposition of the Collateral (hereafter defined). In
addition, you are hereby notified as follows:


To: TekOil & Gas Corporation


    From: J. Aron & Company, as Administrative Agent, 1000 Louisiana, Suite 550,
Houston, Texas 77002, Attn. John Howie, Phone 713-658-2682.


Administrative Agent will sell the Collateral referenced on the attached Exhibit
A, to the highest qualified bidder in public as follows:
 
    Day and Date: Tuesday , June 10, 2008
    Time:  11:00 a.m., Houston, Texas time
    Place: Offices of Haynes and Boone, LLP, 1221 McKinney, Suite 2100, Houston,
TX 77010


You are entitled to an accounting of the unpaid indebtedness secured by the
property that Administrative Agent intends to sell. You may request an
accounting by calling Administrative Agent at 713-658-2682.


If any party who receives this letter is a debtor in a bankruptcy proceeding
subject to the provisions of the United States Bankruptcy Code (Title 11 of the
United States Code, the “Code”), then this letter is merely intended to be
written notice that formal demand has been made in compliance with the
Transaction Documents and applicable law. In such event, this letter is neither
an act to collect, assess, or recover a claim against such party, nor is this
letter intended to violate any provisions of the Code. All claims that
Administrative Agent and each Lender assert against such party will be properly
asserted in compliance with the Code and such party’s respective bankruptcy
proceedings.


Under no circumstances or contingencies shall the interest accrued, charged, or
collected under, or in connection with, the Credit Agreement and the other
Transaction Documents exceed the maximum amount of interest permitted by
applicable law. In addition, all of Administrative Agent’s and each Lenders’
claims, demands, and accruals regarding the Obligations, whenever made, whether
for principal, interest, or otherwise, are intended to comply in all respects,
both independently and collectively, with all applicable usury laws and are
accordingly limited so that applicable usury laws are not violated.


Nothing contained in this letter is intended to waive any Default or Event of
Default, or waive any rights, remedies, or recourses available to Administrative
Agent or any Lender, nor be an election of remedies resulting from any default
with respect to the Credit Agreement and the other Transaction Documents. This
Foreclosure Notice is delivered to Borrower, Parent and Western on behalf of the
Administrative Agent and the Lenders and is not intended and shall not be
construed to be delivered for the benefit of any third party. You may contact
Administrative Agent at 1000 Louisiana, Suite 550, Houston, Texas 77002,
Attention: John Howie (713) 658-2682, regarding any questions that you may have,
including the outstanding balance of the Past Due Sums as of any particular
date.


--------------------------------------------------------------------------------



May 30, 2008
Page 2



Sincerely,
J. ARON & COMPANY,
as Lead Arranger, Syndication Agent,
Administrative Agent, Lender Counterparty and a Lender




By:
/s/ Susan Rudov
 
Authorized Signatory



cc:
John Howie, J. Aron & Company
 
Charlie Beckham, Haynes and Boone, LLP
     
Baker & Hostettler LLP
 
SunTrust Center
 
200 S. Orange Ave, Suite 2300
 
Orlando, FL 32802
 
Attention: Ken Wright
 
Telecopier: 407 841-0168
     
Neligan Foley LLP
 
325 North St. Paul, Suite 3600
 
Dallas, Texas 75201
 
Attention: Nick Foley
 
Telecopier: 214 840 5301


 

--------------------------------------------------------------------------------


EXHIBIT A
TO
NOTICE OF FORECLOSURE SALE




The Collateral subject to this Foreclosure Notice is, based on pledge
documentation executed by TekOil & Gas Corporation (“Pledgor”), composed of all
of Pledgor's right, title and interest in, to and under the following, in each
case whether now owned or existing or hereafter acquired or arising and wherever
located (all of which being hereinafter collectively referred to as the
"Collateral"):


(a) Pledged Membership Interests; and
 

 
(b)
all Proceeds, products, accessions, and profits of or in respect of any of the
foregoing.

 
"Pledged Membership Interests" shall mean all membership interest in TekOil and
Gas Gulf Coast, LLC, whether now outstanding or issued hereafter including as
listed below and the certificates, if any, representing such membership
interests and any interest of Pledgor on the books and records of such limited
liability company or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such membership interests.
 
Pledgor
Limited Liability Company
Certificated (Y/N)
Certificate No. (if any)
% of Outstanding Membership Interests of the Limited Liability Company
Tekoil & Gas Corporation
Tekoil and Gas Gulf Coast, LLC
N
N/A
75%



 
"Proceeds" shall mean: (i) all "proceeds" as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Pledged Membership
Interest and (iii) whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.
 
"UCC" shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York or, when the context implies, the Uniform Commercial Code
as in effect from time to time in any other applicable jurisdiction.
 

--------------------------------------------------------------------------------


 
[page5.jpg]
 